DETAILED ACTION
	This is in response to communication received on 9/22/22.		
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/2/19, 4/14/20, 8/21 /20, 2/2/21, 6/24/21,
12/15/21 and 6/22/22.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK on claims 1 and 2 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK on claim 1 further in view of Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claim 3 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claims 4-6, 12, 14 and 17 is withdrawn because the independent claim 1 and 4 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and in view of and evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claim 7 is withdrawn because the independent claim 1 and 4 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 in view of  Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 on claim 9 is withdrawn because the independent claim 1 and 4 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 in view of  Kawamoto et al. US Patent Number 7,438,245 hereinafter KAWAMOTO on claim 8 and 16 is withdrawn because the independent claim 1 and 4 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 in view of  Gray et al. US Patent Number 4,879,140 hereinafter GRAY on claim 8 and 16 is withdrawn because the independent claim 1 and 4 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 in view of  Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS and SAEGUSA (EP 0240952 A2) on claim 13 is withdrawn because the independent claim 1 and 4 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 in view of  Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS on claim 15 is withdrawn because the independent claim 1 and 4 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY in view of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2 on claims 18, 20 and 21 are maintained. The rejection has been updated below.
As for claim 18, JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber" (abstract, lines 1- 6) and i.e. a method of forming a thin film device.
JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solvent-soluble coating" (column 2, lines 46-51 ), i.e. providing a web with a water-soluble release layer ... coating the water-soluble release layer with a multi-layer thin film; coating the multilayer thin film with another water-soluble release layer.
JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier" (abstract, lines 13-14), i.e. release the multilayer thin film from the web. 
JOSEPHY is silent on the water-soluble release layer including polyvinyl alcohol.
JOSEPHY does teach "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof" (column 5, lines 27-28).
PHILLIPS2 teaches "A color shifting multilayer interference film is provided which may be used to produce foils or flakes for use in pigment compositions and colorants having color shifting properties" (abstract, lines 1-4).
PHILLIPS2 teaches "The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like" (column 5, lines 33-37), i.e. watersoluble release layer including polyvinyl alcohol.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the water-soluble release layer including polyvinyl alcohol in JOSEPHY because PHILLIPS teaches that it was known alternative to the release coatings of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
JOSEPHY is silent on applying a mechanical force to release the multi-layer thin film from the web; wherein releasing the multi-layer thin film from the web does not include the use of solvents.
Examiner draws attention to SKUDRZYK which teaches "A continuous method of forming a repetitive pattern on a metallized film substrate is disclosed as including the steps of continuously feeding a web of metallized film substrate at a predetermined web speed, selective dry removal of predetermined metallized areas from the metallized film substrate during continuous movement thereof, and collecting metallized dust and flakes removed from the metallized film substrate during the aforementioned dry removal of predetermined metallized areas from the metallized film substrate" (abstract, lines 1-12).
SKUDRZYK specifically teaches using a "larger rotating drum 24 to trap the moving web of metallized film substrate 18 across the upper moving surface of the larger rotating drum 24." (column 3, lines 33-36) and "At the upper surface of the drum 24, the brush 28, preferably having nylon, metal or other suitably constructed bristles, is arranged to contact the moving metallized film substrate 18 at predetermined positions, such that reverse rotation or turning of the brush 28 relative to the moving metallized film substrate 18 physically removes metal from the substrate by mechanical engagement and reworking of the metallized film substrate 18" (column 3, line 64 - column 4, line 4), i.e. a dry technique that does not include the use of solvents.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the drum scraping and belt processes of JOSEPHY2 and then remove the release layers between the deposited films with solvent, thereby having a process without a release layer and applying a localized tension to the web to release the multi-layer thin film from the web, wherein releasing the multi-layer thing film from the web does not include the use of solvents to an endless belt, because SKUDRZYK teaches that the mechanical engagement can remove the film from the web.
As for claim 20, JOSEPHY teaches "the process of this invention produces single layer reflective aluminum flakes" (column 9, lines 36-39) and "In the embodiments in which the metal flakes are coated on opposite sides with the protective polymeric film layers, the protective coating layers are applied at a thickness of about 150 angstroms or less" (column 9, lines 45-48), i.e. wherein the multi-layer thin film includes a first layer coated on the water-soluble release layer; coating the first layer with a reflector layer; and coating the reflector layer with a second layer to form the multi-layer thin film.
PHILLIPS2 teaches "The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like" (column 5, lines 34-36). It would have been obvious to one of ordinary skill in the art to include the polyvinyl pyrrolidone in the blend of polymeric release coating in JOSEPHY such that wherein the release layer also includes at least one of ... polyvinyl pyrrolidone formulation, because PHILLIPS teaches that it was known alternative to the release coatings of JOSE PHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY, Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK and Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2 as applied to claim 18 above, further in view of Seto et al. WO 02/073250A2 hereinafter SETO on claim 19 is maintained. The rejection is repeated below for convenience.
As for claim 19, JOSEPHY and SKUDRZYK are silent on wherein the multi-layer thin film includes a Fabry-Perot Structure.
SETO teaches "The invention discloses magnetic OVP, said pigment consisting of thin-layer flakes having a basic metal-dielectric-metal structure to result in a viewing angle dependent color appearance, and having, in addition to said viewing-angle dependent O color appearance, incorporated magnetic properties, to make them distinguishable from OVP of similar appearance but not having said magnetic properties" (abstract, lines 1-4).
SETO further teaches "Very brilliant colors are obtained with a first type of OVP, made by physical vapor deposition. This type of OVP is constructed as a thin-film vapor deposited Fabry-Perot resonator stack. Simple-sandwich metal-dielectric-metal, as well as double- sandwich metal-dielectric-metal-dielectric-metal layer sequences are described in the prior art. The top metal layer(s) must be partially reflecting/ partially transparent, such that light can be coupled in and out of the Fabry-Perot resonator stack" (page 1, lines 1-9).
SETO further teaches "Optically variable devices of various types are used as an efficient anti-copy means on bank notes and security documents. A large part of the world-wide printed currency relies on such optically variable copy protection devices, and among these, features printed with optically variable ink (OVI™) have acquired a preeminent position since their first appearance on currency in 1987. Optically variable pigment (OVP) shows a viewing-angle dependent color appearance which cannot be reproduced by color copying equipment" (page 1, lines 13-21 ).
SETO teaches "Figure 3, shows the schematic layer sequence of a. second preferred embodiment of a magnetic OVP according to the present invention. Said magnetic OVP comprises one absorber layer 1, one dielectric layer 2 and at least one magnetic layer 4 being adjacent to one reflector layer 4. In this embodiment, a 4-layer design is required. Preferably, on a release-coated R carrier foil C, an absorber layer 1 of chromium is deposited, followed by a dielectric layer 2 of magnesium fluoride and a reflector layer 3 of aluminum. A magnetic layer 4 of magnetic material is deposited at last" (page 7, lines 11-20).
SETO further teaches "It can subsequently be detached from its carrier and comminuted into a pigment" (page 2, lines 11-12).
It would have been obvious to one of ordinary skill in the art to apply the Fabry Perot structure of SETO onto the release-coated web of JOSEPHY such that wherein the multi-layer thin film includes a Fabry-Perot structure to form a pigment because SETO teaches that flakes made of such a structure have view-angle dependent color appearance that cannot be reproduced and useful in security applications.

Response to Arguments
Applicant's arguments filed 9/22/22 on claims 18-21 have been fully considered but they are not persuasive.
	Applicant’s principal arguments are discussed below:

(a) Applicant alleges that modification proposed changes the principle of operation of the the entire release layer mechanism employed by Phillips and that therefore, the teachings of the references are not sufficient to render the claims prima facie obvious.
Examiner points out that applicant is referencing a section of the MPEP 2143.01 VI. According to that section, and the case law related, the issue of the 'change in principle of operation' was not the modification itself, but rather the fact the claimed invention required a different property than the primary reference in order to operate (rigidity vs. resiliency). Principle of operation references whether or not the modification would result in an operable invention. Specifically it is concerned if there were nonobvious elements required to be considered while combining the elements to make it operable. 
Applicant's argument appears to be interpreting 'principle of operation' to mean a change in the operation. As such their position appears to be that because the combination modifies Phillip's process by replacing an element and various steps, that constitutes a change in the principle in operation. This is not the case. 
Applicant's arguments are not persuasive as they have not explained or provided the necessary support to show that the modification of Phillips would have destroyed its operability in producing its desired product, or require nonobvious considerations while combining the elements.

(b) Applicant argues that there is no teaching or suggestion in the prior art the suggests removing a release layer by a dry technique.
Examiner points out that is not required by the claim. The only thing required by the claim is that the multi-layer thin film be removed from the web by a mechanical force without use of solvents. There is nothing in the claim that requires the release layer being removed by a mechanical force. As such, that release layer can be removed in later step using solvents once the stack is mechanically free of the web.
As such, this argument is not germane with the scope of the claim. If Applicant wants this limitation to be considered, the claim must be amended.


Reasons for Allowance
Claims 1-9, 11-17 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 has been amended to include the limitation of applying a localized tension to the back surface of the web to crack the multi-layer thing film and then dry stripping the multi-layer thin film from the web by application of a vacuum or high velocity gas, air or steam.
	Prior art of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 are both silent on dry-stripping processes.
The closest prior art on record of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK teaches a dry-stripping method in which a metal brush is applied directly to the coating. 
As such, the above, within the context of the overall claim, is not taught or suggested by the prior art on record.
The independent claim 4 has been amended to include the limitation of releasing the multi-layer thing film from the web by a dry technique and without the use of solvents; where the dry technique includes i) applying a localized tension to the back surface of the web and ii) dry stripping the multi-layer thin film from the web by application of a vacuum or a high velocity gas, air or steam.
Prior art of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 are both silent on dry-stripping processes.
The closest prior art on record of Skudrzyk US Patent Number 4,951,865 hereinafter SKUDRZYK teaches a dry-stripping method in which a metal brush is applied directly to the coating. 
As such, the above, within the context of the overall claim, is not taught or suggested by the prior art on record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717